Title: To George Washington from Isaac Craig, 15 April 1781
From: Craig, Isaac
To: Washington, George


                        

                            
                            May it Please Your Excellency
                            Philadelphia 15th April 1781
                        
                        On Compearing the Indent of Ordnance Stores &c. Requiered for General Clarks Expedition, with the
                            Articles on hand it was found A Considerable Part was Wanting, It Appeared also that My Company was Much too Weake for the
                            Duty to be done by it, and that nine or ten Artillery Artificers were also Necessary, in Consquence of which I Rec’d
                            Orders to Prosceed to this Place, and forward with all Possible Expedition the Militarry Stores & Men Wanted—to
                            Fort Pitt—I have found no dificualty in Obtaining the Stores, and I hope Your Excellency will See it Necessary to Order me
                            A Reinforcement—I Presume your Excellency is well acquainted with the Number & Calibers of the Ordnance to be Made
                            Use of on this Enterprize, My Company Consists of only thirteen Men, One Capt. & one Capt. Lieut. General Clarke
                            Assured me Your Excellency was disposed to give every Assistance to the Expedition—Col. Procters Reg’t to which I belong
                            in now within A few Miles of Philadelphia from which I wish to have my Company filled up, the Artificers Can be had at
                            Carlisle—it is not necessary to observe that one full Company will Still be insufficient to Work Eight Peices of
                            Artillery, and that I must Still have Recourse to Militia for further assistance.
                        I Expect the Boats will be all finished and at Fort Pitt the 10th of next month, I Shall wait there with
                            Impatience for Your Excellencys Instructions Respecting the Men. I have the Honour to be with Due Esteem Your Excellencys
                            Devoted Most Obedt Servt

                        
                            I. Craig
                            Capt. Artillery
                        
                    